JONES, Chief Judge,
concurring:
Except for the provisions of the contract making the terms of T. D. 5000 controlling as to the items of cost to be allowed, I would be inclined to question plaintiff’s right to reimbursement in relation to certain items of expense, especially the contributions to the United Charities Campaign, the United War Chest, and the American Red Cross. However, inasmuch as this Treasury decision specifically provides that such items are allowable as items of cost, I have no choice but to concur in the decision of the majority.
I am authorized to state that Judge Howell and Judge Whitaker agree with this concurring opinion.